Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                             
                                          
                                                        Response to Amendment

Drawings 
The drawing filed on 3/31/2022 is accepted by the Examiner.
Based on telephone interview on May 31, 2022, with respect to cancellation of claims 13, 18, 21, and amended claims 1, 3-6, 8, 12, 14-15, 19-20, 22, 25-26, 28-30 and new claim 31, also review of prior art of record, all have been fully considered and are persuasive.    
             The claims 1-12, 14-17, 19-20 and 22-31 now renumbered as 1-28 are allowed.  

                                                    EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Applicants Attorney (S. Peter Ludwig, Reg No. 25,351), on May 31, 2022, without traverse.

           The amended claims 1, 3-6, 8, 12, 14-15, 19-20, 22, 25-26, 28-30 and new claim 31 as follows: 
          Cancel claims 13, 18 and 21.
           Claim 1. (Currently Amended) A method for performing a procedure using a tool configured to be advanced into a skeletal portion within a body of a subject along a longitudinal insertion path, the method comprising:
           (A) acquiring 3D image data of the skeletal portion; 
           (B) subsequently:
           (i) positioning one or more radiopaque elements with respect to the body of the subject, wherein positioning the one or more radiopaque elements with respect to the body of the subject comprises a step selected from the group consisting of: 
           positioning one or more radiopaque markers with respect to the body of the subject, the one or more radiopaque elements comprising the one or more radiopaque markers, and 
           inserting at least a portion of the tool into the body of the subject, the one or more radiopaque elements comprising the at least a portion of the tool,
           (ii) sequentially:
           	acquiring a first 2D x-ray image of the one or more radiopaque elements and the skeletal portion from a first view, using a 2D x-ray imaging device that is unregistered with respect to the subject’s body and that is disposed at a first pose with respect to the subject’s body;
           moving the 2D x-ray imaging device to a second pose with respect to the subject’s body; 
           and
           while the 2D x-ray imaging device is at the second pose, acquiring a second 2D x-ray image of the one or more radiopaque elements and the skeletal portion from a second view;
           (iii) using at least one computer processor:
           registering the first and second 2D x-ray images to the 3D image data;
           identifying a location of the one or more radiopaque elements with respect to the skeletal portion, within the first and second 2D x-ray images; and
           based upon the identified location of the one or more radiopaque elements within the first and second 2D x-ray images, and the registration of the first and second 2D x-ray images to the 3D image data, determining the location of the one or more radiopaque elements with respect to the 3D image data;
           (iv) acquiring an optical image of the body of the subject and the one or more radiopaque elements; and
           (v) using the at least one computer processor:
           	identifying the location of the one or more radiopaque elements within the optical image;
           overlaying the 3D image data upon the optical image by aligning (a) the location of the one or more radiopaque elements within the 3D image data with (b) the location of the one or more radiopaque elements within the optical image; and
           driving a display to display the 3D image data overlaid upon the optical image; and
           	(C) in the case that the selected step is inserting at least a portion of the tool into the body of the subject, the location of the one or more radiopaque elements with respect to the skeletal portion is a first location of the at least a portion of the tool along the longitudinal insertion path, and the method further comprises:
           moving the at least a portion of the tool to a second location along the longitudinal insertion path with respect to the skeletal portion; and
           subsequently to moving the at least a portion of the tool to the second location:
           (I) acquiring an additional optical image of the body of the subject and the at least a portion of the tool; and
           (II) using the at least one computer processor:
           updating the location of the at least a portion of the tool with respect to the 3D image data, and
           	overlaying the 3D image data upon the optical image by aligning (a) the second location of the at least a portion of the tool within the 3D image data with (b) the second location of the at least a portion of the tool within the additional optical image; and
           (D) in the case that the selected step is positioning one or more radiopaque markers with respect to the body of the subject, the method further comprises:
           (1) inserting at least a portion of the tool into the body of the subject to a first location of the at least a portion of the tool along the longitudinal insertion path,
           (2) acquiring a first additional 2D x-ray image of the at least a portion of the tool and the skeletal portion from one view, using the 2D x-ray imaging device;
           (3) moving the 2D x-ray imaging with respect to the subject’s body;
           (4) subsequently to moving the 2D x-ray imaging device with respect to the subject’s body, acquiring a second additional 2D x-ray image of the at least a portion of the tool and the skeletal portion from another view;
           (5) using the at least one computer processor:
           registering the first and second additional 2D x-ray images to the 3D image data;
           identifying a location of the at least a portion of the tool with respect to the skeletal portion, within the first and second additional 2D x-ray images; and
           based upon the identified location of the at least a portion of the tool within the first and second additional 2D x-ray images, and the registration of the first and second additional 2D x-ray images to the 3D image data, determining the first location of at least a portion of the tool with respect to the 3D image data that is overlaid upon the optical image;
           (6) moving the at least a portion of the tool to a second location along the longitudinal insertion path with respect to the skeletal portion; and 
           (7) using the at least one computer processor, updating the location of the at least a portion of the tool with respect to the 3D image data that is overlaid upon the optical image.
           Claim 3. (Currently Amended) The method according to claim 1, wherein the selected step is positioning one or more radiopaque markers, and wherein positioning the one or more radiopaque markers comprises at least partially inserting the one or more radiopaque markers into the body of the subject.
           Claim 4. (Currently Amended) The method according to claim 1, wherein the selected step is positioning one or more radiopaque markers, and wherein positioning the one or more radiopaque markers comprises fixating the one or more radiopaque markers with respect to the body of the subject.
           Claim 5. (Currently Amended) The method according to claim 4, wherein fixating the one or more radiopaque markers with respect to the body of the subject comprises fixating the one or more radiopaque markers with respect to the skeletal portion.
           Claim 6. (Currently Amended) The method according to claim 1, wherein the selected step is positioning one or more radiopaque markers, and wherein positioning the one or more radiopaque markers comprises placing the one or more radiopaque markers on the body of the subject.
           Claim 8. (Currently Amended) The method according to claim 1, wherein using the at least one computer processor further comprises: 
           identifying the location of the one or more radiopaque elements with respect to the skeletal portion, within the first and second 2D x-ray images, by means of image processing.
           Claim 12. (Currently Amended) The method according to claim 11, wherein using the machine learning algorithm comprises limiting a search space within which the at least one computer processor searches for respective first and second 2D projections that match the first and second 2D x-ray images of the skeletal portion.
           Claim 13. (Canceled) 
           Claim 14. (Currently Amended) The method according to claim 1, wherein the selected step is positioning one or more radiopaque markers, and wherein positioning the one or more radiopaque markers comprises positioning one or more 3D radiopaque markers with respect to the body of the subject.
           Claim 15. (Currently Amended) The method according to claim 1, wherein the selected step is positioning one or more radiopaque markers, and wherein positioning the one or more radiopaque markers comprises positioning an array of radiopaque markers with respect to the body of the subject.
           Claim 18. (Canceled)
           Claim 19. (Currently Amended) The method according to claim 1, wherein the selected step is inserting at least a portion of the tool and the method further comprises, using the at least one computer processor, driving the display to display a cross-section of the 3D image data showing the first location of the at least a portion of the tool with respect to the 3D image data on the cross-section.
           Claim 20. (Currently Amended) The method according to claim 1, wherein the selected step is inserting at least a portion of the tool, the tool is a first tool and the method is further for use with a second tool configured to be advanced into the skeletal portion within the body of the subject along a longitudinal insertion path, and wherein positioning the one or more radiopaque elements further comprises inserting at least a portion of the second tool with respect to the body of the subject.
           Claim 21. (Canceled)
           Claim 22. (Currently Amended) The method according to claim 1, wherein the selected step is inserting at least a portion of the tool and the method further comprises:
           
           	subsequently to moving the at least a portion of the tool to the second location, 
           
           based upon a location of a proximal portion of the tool that is disposed outside the subject's body, deriving a location of a distal portion of the tool with respect to the skeletal portion, with respect to the 3D image data
           
           Claim 25. (Currently Amended) The method according to claim 22, wherein the proximal portion of the tool is coupled to a portion of a robot and wherein deriving the location of the distal portion of the tool with respect to the skeletal portion comprises, using the at least one computer processor: 
           	calculating the location of the proximal portion of the tool that is disposed outside the subject's body by starting with the tool positioned at a known starting point relative to the subject’s body and subsequently tracking motion of the tool from the known starting point; and
           based upon the calculated location of the proximal portion of the tool, deriving the location of the distal portion of the tool with respect to the skeletal portion.
           Claim 26. (Currently Amended) The method according to claim 22, wherein the proximal portion of the tool is coupled to a portion of a robot and wherein deriving the location of the distal portion of the tool with respect to the skeletal portion comprises, using the at least one computer processor: 
           	calculating the location of the proximal portion of the tool that is disposed outside the subject's body by calculating a location of the portion of the robot by means of tracking the portion of the robot relative to a prior known position of the portion of the robot; and 
           based upon the calculated location of the proximal portion of the tool, deriving the location of the distal portion of the tool with respect to the skeletal portion.
           Claim 28. (Currently Amended) The method according to claim 1, wherein the selected step is inserting at least a portion of the tool and the method further comprises:
           
           subsequently to moving the portion of the tool to the second location, 
           and
           
           
           wherein updating the location of the at least a portion of the tool with respect to the 3D image data comprises:
           identifying the second location of the at least a portion of the tool within the one or more additional 2D x-ray images; and
           	deriving the second location of the at least a portion of the tool with respect to the 3D image data, based upon the second location of the at least a portion of the tool within the one or more additional 2D x-ray images, and the determined first location of the at least a portion of the tool with respect to the 3D image data; 
           
           	driving the display to update the location of the at least a portion of the tool with respect to the 3D image data overlaid upon the additional optical image.
           Claim 29. (Currently Amended) The method according to claim 1, wherein the selected step is inserting at least a portion of the tool and the method further comprises virtually manipulating the tool within the 3D image data, and wherein using the at least one computer processor further comprises driving the display to display the virtual manipulation of the tool with respect to the skeletal portion overlaid on the optical image.
           Claim 30. (Currently Amended) The method according to claim 1, wherein the selected step is inserting at least a portion of the tool and using the at least one computer processor further comprises driving the display to automatically virtually move the tool along the longitudinal insertion path.
           Claim 31. (New) The method according to claim 1, wherein the selected step is positioning one or more radiopaque markers and the method further comprises, using the at least one computer processor, driving the display to display a cross-section of the 3D image data showing the determined first location of the at least a portion of the tool with respect to the 3D image data on the cross-section.

                                              REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to medical apparatus and methods. Specifically, some applications of the present invention relate to apparatus and20 methods for use in procedures that are performed on skeletal anatomy. 
           Based on applicant’s amendment, with respect to claim 1, the closest prior art of record (Lavallee and Weiss), Lavallee reference is directed to a method for reconstructing a 3D image from 2D X-ray images acquired with an X-ray imaging system, receiving a set of 2D X-ray images of a region of a patient with said X-ray imaging system, and Weiss reference is directed to techniques by which images can be created, analyzed and presented to health care professionals or other individuals or systems. But neither Lavallee nor Weiss, teach or suggest, among other things, “positioning one or more radiopaque markers with respect to the body of the subject, the one or more radiopaque elements comprising the one or more radiopaque markers, and inserting at least a portion of the tool into the body of the subject, the one or more radiopaque elements comprising the at least a portion of the tool, registering the first and second additional 2D x-ray images to the 3D image data; identifying a location of the at least a portion of the tool with respect to the skeletal portion, within the first and second additional 2D x-ray images; and based upon the identified location of the at least a portion of the tool within the first and second additional 2D x-ray images, and the “registration of the first and second additional 2D x-ray images to the 3D image data”, determining the first location of at least a portion of the tool with respect to the 3D image data that is overlaid upon the optical image; moving the at least a portion of the tool to a second location along the longitudinal insertion path with respect to the skeletal portion; and using the at least one computer processor, “updating the location” of the at least a portion of the tool with respect to the 3D image data that is overlaid upon the optical image”.
          These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Lavallee and Weiss) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667  
August 16, 2022